Title: To Benjamin Franklin from La Rochefoucauld, [5 March? 1778]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Mercredi matin [March 5?, 1778]
Le Duc de la Rochefoucauld fait bien des complimens à Monsieur franklyn, en lui envoiant la nouvelle traduction sur laquelle il a bien voulu lui promettre de jetter les yeux; il le prie de vouloir bien la lui renvoier lorsqu’il aura eu la bonté de l’examiner et de la corriger: il le prie aussi de vouloir bien, si par hasard il avoit eu quelques nouvelles, les lui mander.
Le texte de la traduction est Remembrancer Vol. II, page 321.
